Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Falchetto (U.S. PGPUB 20080170066) is made of record as describing related methods of generating a volumetric grid based on a viewing area corresponding to a viewpoint in a scene, determining geometry information of primitives in the scene, calculating at least one of surface information and disocclusion information based on the geometry information, calculating visibility information based on at least one of the surface information and disocclusion information, and determining whether each of the plurality of primitives is visible based on the visibility information. Petterson (U.S. Patent No. 8,970,592) is made of record as describing a related method of associating a volumetric grid with a surface buffer comprising surface cells and visibility buffer comprising visibility cells. Franke et al. (“Multi-Layer Depth of Field Rendering with Tiled Splatting”) is made of record as describing a related method of associating a volumetric grid with a disocclusion buffer comprising cells. Although the data structures corresponding to the surface cells, visibility cells, and disocclusion cells may hold data; none of the cited art teaches or suggests the surface buffer, visibility buffer, and disocclusion buffer storing associated information used in combination to determine whether each of the primitives are visible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/25/22